EXHIBIT Dividend and Compensation Arrangements On February 14, 2007, the Registrant’s Compensation Committee recommended and the Registrant’s Board of Directors by unanimous vote of non-employee independent directors resolved that the below-listed Named Executive Officers will be paid the amounts indicated in the table below pursuant to the Frozen Food Express Industries, Inc. 2005 Stock Incentive Plan. Executive Name and Position Cash Bonus Restricted Stock Bonus Restricted Stock Shares Stoney M. Stubbs, Jr., President and Chief Executive Officer $ 118,611 $ 59,306 6,146 S. Russell Stubbs, Senior Vice President and Chief Operations Officer 60,650 30,325 3,142 Thomas G. Yetter, Senior Vice President and Chief Financial Officer 60,043 30,021 3,111 64 of
